                  Case 18-50555-BLS              Doc 33       Filed 12/14/20         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                             Chapter 11
ESSAR STEEL MINNESOTA LLC and                                      Case No. 16-11626 (BLS)
ESML HOLDINGS INC.,1
                                                                   (Jointly Administered)
                             Debtors.

_________________________________________

SC MESABI LITIGATION TRUSTEE,

                             Plaintiff,                            Adv. Proc. No. 18-50555 (BLS)
    v.

CENTRAL BANK OF INDIA, AND EXPORT
IMPORT BANK OF INDIA,

                             Defendants.                           Re: Adv. Docket Nos. 31



         ORDER APPROVING STIPULATION REGARDING TRUSTEE’S FURTHER
                  EXTENSION OF TIME TO AMEND COMPLAINT

                  Upon consideration of the Stipulation Regarding Trustee’s Further Extension of

Time to Amend Complaint. (the “Stipulation”),2 a copy of which is attached to this Order as

Exhibit 1, and the Court having determined that (i) the Court has jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334; (ii) venue is proper in this district pursuant to 28 U.S.C.

§ 1409, (iii) this is a core proceeding pursuant to 28 U.S.C. § 157(b) and (iv) notice was

sufficient under the circumstances; and after due deliberation, the Court, having determined that

good and adequate cause exists for approval of the Stipulation;



1
          The last four digits of Essar Steel Minnesota LLC’s federal taxpayer identification number are 8770. The last
four digits of ESML Holdings Inc.’s federal taxpayer identification number are 8071.
2
         Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the
Stipulation.


DOCS_DE:232054.2 56774/001
                 Case 18-50555-BLS             Doc 33      Filed 12/14/20    Page 2 of 2




IT IS HEREBY ORDERED THAT:

                 1.          The Stipulation is APPROVED.

                 2.          The deadline for the Trustee to amend the Complaint is hereby extended

through and including February 14, 2021.

                 3.          The Parties are hereby authorized to take any and all actions reasonably

necessary to effectuate the terms of the Stipulation.

                 4.          The Court shall retain jurisdiction over any and all matters arising from or

related to the implementation, interpretation, and enforcement of the Stipulation or this Order.




Dated: December 14th, 2020 Wilmington,
Delaware                                          BRENDAN L. SHANNON UNITED STATES BANKRUPTCY JUDGE




                                                       2
DOCS_DE:232054.2 56774/001
